COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


KEITH D. PARISH
                                               MEMORANDUM OPINION *
v.   Record No. 0137-96-4                          PER CURIAM
                                                NOVEMBER 19, 1996
MARY BETH SPAULDING


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                       Richard B. Potter, Judge

           (Raymond B. Benzinger; Mary M. Benzinger;
           Benzinger & Benzinger, on brief), for
           appellant.
           No brief for appellee.



     Keith D. Parish appeals the decision of the circuit court

denying his request to change custody of the parties' children

from his former wife, Mary Beth Spaulding.    Parish raises the

following questions on appeal:
          (1) Did the trial court abuse its discretion
          in failing to make the custody award
          consistent with its findings of fact?

           (2) Did the trial court improperly exclude
           evidence of a history of family abuse?

           (3) Did the trial court consider the wrong
           time frame?

           (4) Should the trial court have given more
           weight to the uncontroverted evidence that
           Spaulding denied visitation, refused to
           mediate, relocated twice, and changed the
           children's schools in violation of standing
           court orders?

           (5)    Did the trial court abuse its discretion
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
           in limiting Parish's contact with his
           children?

          (6) Did the trial court fail to determine
          the best interests of the children including
          support and maintenance?

          (7) Should the district court order be restored
          upon remand?


Upon reviewing the record and opening brief, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.       Rule 5A:27.
     "When addressing matters concerning a child . . . the

paramount consideration of a trial court is the child's best

interests."   Logan v. Fairfax County Dep't of Human Dev., 13 Va.

App. 123, 128, 409 S.E.2d 460, 463 (1991).       See Code § 20-124.3.

"'In matters of a child's welfare, trial courts are vested with

broad discretion in making the decisions necessary to guard and

to foster a child's best interests.'"       Logan, 13 Va. App. at 128,

409 S.E.2d at 463 (citation omitted).      In considering a petition

to change child custody, a trial court applies a two-part test to

determine "(1) whether there has been a [material] change of

circumstances since the most recent custody award; and (2)

whether a change in custody would be in the best interests of the

child."   Visikides v. Derr, 3 Va. App. 69, 70, 348 S.E.2d 40, 41

(1986).

                        Abuse of Discretion

     After hearing the evidence ore tenus, the trial court made

the following findings:
               In terms of the factors considered by


                                   2
          this court under [Code §] 20-124.3, in
          determining the best interest of the children
          involved . . . it should be noted that the
          court finds in fact, there has [sic] been
          substantial and material changes in
          circumstances since the court's order on
          January 7th, 1994.
               The court however does not find that
          it's in the best interest to change the
          custody from . . . Spaulding, nor does the
          court find that it's appropriate to order
          joint custody or shared custody based on the
          facts presented before this court.

                 *    *     *    *    *     *   *

               The evidence is that they have both been
          loving parents, and the only problem is, as
          the guardian has pointed out, is they can't
          get along with one another. If there's been
          any abuse of these two children, it's been
          simply that they cannot get along, and this
          has in essence hurt the two children, and
          that's clearly indicated by the testimony and
          the reports of the medical doctors that have
          been left with me as an exhibit today.

The court later reiterated that "the reason that joint custody

will not work, is that these parties do not communicate with one

another and have been unable to do that."   Thus, the trial court

found that a material change of circumstances had occurred, and

that it was in the children's best interests for Spaulding to

retain primary physical custody, but to eliminate shared custody

due to the parents' inability to cooperate.

     The trial judge's decision was based upon his assessment of

the witnesses' testimony and their credibility, as well as the

other evidence presented.   The judge also heard the opinion of

the guardian ad litem, who was familiar with the parties, the

children and their therapist.   The record amply supports the



                                 3
conclusion of the trial court that shared custody was disruptive

to the children and that the alternating Thursday transfer from

Spaulding to Parish did not promote the children's best

interests.    As the court's decision was consistent with its

factual findings, Parish's contention that the court abused its

discretion is not supported.

             Exclusion of Evidence of Abuse by Stepfather

     Parish contends that the trial court excluded relevant

evidence of a history of abuse by the children's stepfather.

However, Parish has failed to identify any proffered evidence

which he was unable to introduce.     The trial court allowed Parish

to present evidence supporting his allegation that the children's

new stepfather had a history of abusing his children from a

previous marriage.    An order from a Madison County, Indiana court

limiting the stepfather's visitation with those children was

entered into evidence.    The stepfather's former wife also

testified as to incidents of abuse which occurred in 1986, and

father's home study expert testified that she had great concern

over the children's welfare based upon past reports of

stepfather's possible violence.    The expert testified that the

children should be removed immediately, but admitted she had

never been in the children's home and that a reference to the

Department of Social Services for possible abuse was returned as

unfounded.
     In his brief, Parish also contends that the trial court



                                  4
erred in failing to consider this evidence of abuse.    The trial

court considered the evidence but found that there was no

evidence that the stepfather or Spaulding had abused these

children.   This factual determination was not clearly erroneous

and we find no abuse of discretion in the trial court's weighing

of the statutory factors.   Therefore, Parish has not demonstrated

that the trial court excluded relevant evidence or failed to

consider evidence of abuse.

                              Time Frame

     In a previous appeal, this matter was remanded because the

trial court had failed to consider current circumstances in

determining the children's best interests.    Parish v. Spaulding,

20 Va. App. 130, 455 S.E.2d 728 (1995).    At the hearing on

remand, the trial court received evidence of current

circumstances and based its decision on that evidence.

Therefore, Parish's contention that the trial judge considered

the wrong time frame is without merit.
                  Fault on the Part of Spaulding

     Parish contends that the trial court failed to give

sufficient weight to Spaulding's violations of standing court

orders.   The trial court considered the statutory factors set out

in Code § 20-124.3, including the respective parties' ability to

cooperate, and found that both parties were at fault.

Specifically, the trial court noted that "it's clear that both

the plaintiff and the defendant have interfered with the right of




                                  5
visitation and right of custody of the other parent on most

occasions."   Credible evidence supports this conclusion.

     The trial court is not required to give more weight to one

statutory factor over another.   "As long as the trial court

examines the factors, it is not 'required to quantify or

elaborate exactly what weight or consideration it has given to

each of the statutory factors.'"       Sargent v. Sargent, 20 Va. App.
694, 702, 460 S.E.2d 596, 599 (1995) (citation omitted).
                  Limitations on Parish's Contact

     The record indicates that the visitation schedule was set

prior to the children commencing school.      School records

presented to the court indicated that the Thursday-Friday

transfer from Spaulding to Parish every other week was disruptive

to the children's schooling because the children were frequently

tardy or absent on Thursdays and Fridays.      Parish admitted that

he kept the children home from school on Fridays.      The school

visitor log had numerous entries by Parish on days other than his

visitation days, which were for unspecified purposes.

Furthermore, Parish himself sought to eliminate that mid-week

split in his proposed custody modification.

     The trial court found it was in the children's best

interests to eliminate the mid-week transfer now that the

children were in elementary school.      We find no error in the

trial court's decision to minimize disruptions in the children's

schooling while still allowing Parish full visitation.



                                   6
                   Best Interests of the Children

     Parish contends the trial court violated Code § 20-124.2(A)

when it reserved for later resolution questions of support and

related issues.   Code § 20-124.2(A) states, in part, "[i]n any

case in which custody or visitation of minor children is at issue

. . . the court shall provide prompt adjudication, upon due

consideration of all the facts, of custody and visitation

arrangements, including support and maintenance for the children,

prior to other considerations arising in the matter."   Parish has

neither alleged nor demonstrated undue delay on the part of the

trial court.    Moreover, the parties agreed at the start of the

hearing that the question of support was not before the circuit

court, but subsequently, when Spaulding and the guardian ad litem
suggested that support be resolved, Parish objected.    We find no

error in the court's resolution of the custody issue separately

from support.

     Parish also contends that the trial court's decision was not

in the best interests of the children.   However, as noted above,

the trial court made its decision based upon the evidence after

considering the statutory factors and the children's best

interests.   We find no abuse of the court's discretion or error.

     Accordingly, the decision of the circuit court is summarily

affirmed.    Father's remaining question regarding restoration of

the district court order on remand is moot. 1
     1
      Spaulding's motion to dismiss, Parish's motion to strike
Spaulding's motion, and Parish's motion for sanctions are denied.



                                  7
    Affirmed.




8